Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.) rendered May 6, 2010, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings of for review the denial, without a hearing, of those branches of the defendant’s omnibus motion which were to controvert a search warrant and to suppress physical evidence seized in the execution thereof.
Ordered that the judgment is affirmed.
The County Court properly denied those branches of the defendant’s omnibus motion which were to controvert a search *753warrant and to suppress physical evidence seized in the execution thereof. The application for the search warrant was in writing (see CPL 690.35). Since the Judge who issued the warrant did not examine anyone under oath in connection with the warrant, he was not required to record or summarize any such examination on the record (see CPL 690.40 [1]; People v Tinkham, 273 AD2d 619, 620 [2000]; People v Israel, 161 AD2d 730, 731 [1990]).
The County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty. The defendant’s contention that his plea was not knowingly, intelligently, or voluntarily entered is unsupported by the record (People v Haffiz, 19 NY3d 883, 884 [2012]; People v Brown, 14 NY3d 113, 116 [2010]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]). Rivera, J.P., Lott, Roman and Sgroi, JJ., concur.